Title: From John Adams to the President of Congress, No. 38, 7 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 7 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 425–431) printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:599–602.
     In this letter, received by Congress on 19 Feb. 1781, Adams provided accounts of the arrival of Russian couriers at The Hague on 30 March with Catherine II’s declaration of an armed neutrality and an invitation to the Dutch to join (see JA to the president of Congress, 10 April, No. 40, below); the determination of the Turks to resist belligerent depredations on their ships or the vessels of other nations trading with Turkish ports; and the Russian reaction to the British attack on the Dutch convoy under the protection of Adm. van Bylandt.
    